PER CURIAM.
The writ was issued upon the petition of the relator to test the lawfulness of his restraint as a conscientious objector to military service. He has been duly classified IV-E as a conscientious objector under the provisions of § 5(g) of the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix § 305(g), and is an assignee presently restrained as such at Civilian Public Service Camp No. 46 at Big Flats, N. Y., of which the respondent is the director. The writ was dismissed after hearing thereon and the relator has appealed.
The order is affirmed on the authority of Brooks v. United States, 147 F.2d 134 (decided herewith), and of Angelus v. Sullivan, 2 Cir., 246 F. 54; Butler v. Perry, 240 U.S. 328, 36 S.Ct. 258, 60 L.Ed. 672; Selective Draft Cases, 245 U.S. 366, 38 S.Ct. 159, 62 L.Ed. 349, L.R.A.1918C, 361, Ann.Cas.1918B, 856; United States v. Drum, 2 Cir., 107 F.2d 897, 129 A.L.R. 1165; and Seele v. United States, 8 Cir., 133 F.2d 1015. See also, Jacobson v. Massachusetts, 197 U.S. 11, 25 S.Ct. 358, 49 L.Ed. 643, 3 Ann.Cas. 765.